Citation Nr: 9910246	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  98-04 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for basic eligibility for Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Pedro P. Del Rosario, Jr., 
Agent.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The appellant was awarded VA compensation benefits in a 
November 1949 rating decision.  The service department had 
certified the appellant's veteran status eligibility.  In 
July 1950, the appellant was notified by the Regional Office 
(RO) that the service department had certified that he did 
not have eligible service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, and 
that his compensation payments were discontinued. On various 
occasions since July 1950, the appellant has attempted to 
obtain a determination concerning his VA benefits eligibility 
from the RO.  The last notification from the RO to the 
appellant that he was not eligible for VA benefits was in May 
1992.  A timely appeal was not filed.  


FINDINGS OF FACT

1.  In May 1992, the RO notified the appellant that he did 
not have recognized service for basic eligibility for VA 
benefits.  

2.  Additional evidence received since the May 1992 rating 
decision is cumulative and redundant of previously considered 
evidence.  

CONCLUSION OF LAW

Evidence received since the May 1992 rating decision that 
denied basic eligibility for VA benefits is not new and 
material to reopen the claim.  38 U.S.C.A. § 5108 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.156(a) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A rating decision in November 1949 awarded compensation for 
the appellant's claimed disability.  At that time the 
evidence included lay statements and information from the 
Philippine government indicating that the appellant had 
service in the Philippine Army during World War II.  A 
Philippine government record received in May 1949, reported 
that the appellant had Regular Philippine Army service from 
June 1945 through June 1946.  

A response to inquiry concerning the appellant's military 
status was received from the United States Army in May 1949.  
A document provided by the Army certified that the appellant 
had military service from January 1937 to September 1946.  

In a June 1950 redetermination from the United States Army, 
it was stated that the appellant had no recognized guerrilla 
service and that he was not a member of the Philippine 
Commonwealth Army in the services of the United States.  It 
was remarked that the redetermination superseded all prior 
determination(s).  

In a July 1950 letter from the RO, the appellant was informed 
that the United States Army had reported that he did not have 
recognized guerrilla or Philippine Army service, and that his 
disability compensation payments were discontinued.  It was 
mentioned that the United States Army had the sole authority 
in determining whether a claimant had valid service, and that 
the appellant should contact them regarding an erroneous 
decision in the matter.  

At various times subsequent to July 1950, the appellant 
inquired concerning basic eligibility for VA benefits.  In 
November 1958, the veteran submitted pay records and 
documents from the Philippine Army revealing that he served 
in the army from December 1941 through September 1946.  The 
records were forwarded to the United States Army who in 
January 1959, responded that no change was warranted in the 
appellant's prior eligibility certification.  The appellant 
was notified of the determination in January 1959.  

Received in July 1983 is a statement from an officer in the 
Philippine Army, dated in January 1973, who certified the 
appellant's dates of service in the army during World War II.  
Previously considered documents from the Philippine 
government were also received in July 1983.  

In response to inquiries from the appellant in September 
1983, September and December 1990, April 1991, and May 1992, 
the appellant was informed by the RO that the United States 
Army had not certified his military service.  No appeals 
concerning the appellant's basic eligibility were 
forthcoming.

Received in May and September 1997, and March 1998, were lay 
statements from acquaintances of the appellant dated in May 
1981; a January 1943 graduation certificate from an 
educational course apparently offered by the Japanese 
military; and certifying documents from the Philippine 
government, dated from September 1945. Some of the records 
were previously considered by the RO.  Some of the 
aforementioned documents indicate that the appellant served 
in the Philippine Army during World War II.  

A personal hearing was held at the RO in June 1968.  The 
appellant testified that he received compensation from the 
Philippine Veterans' Office and that he served in the 
Philippine Commonwealth Army beginning in 1939.  He stated 
that he joined the United States Armed Forces in December 
1941 and that he was also a Guerrilla during World War II.   


Analysis

A decision by the RO is final in the absence of a timely 
filed appeal, and then a claim may only be opened if new and 
material evidence is submitted.  See 38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  

"Veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable. 38 C.F.R. § 3.1(d) 
(1998).

The active duty of members of Philippine service, including 
the irregular "guerrilla" forces, will be the period 
certified by the service department.  38 C.F.R. §§ 3.8, 3.9 
(1998).

The Board has reviewed the evidence which has been submitted 
since the May 1992 final rating decision.  The Board 
determines that the evidence that has been received since the 
May 1992 rating decision is not sufficient to reopen the 
appellant's claim.  The totality of the additional evidence 
that has been received is essentially cumulative and 
redundant, primarily consisting of documents from the 
Philippine government or lay testimony attesting to the 
appellant's service in the Philippine Army during World War 
II.  As has been explained previously, service in the 
Philippine Army or as a recognized guerrilla renders a 
veteran eligible for certain VA disability benefits, and must 
be evidenced by service department certification.  38 C.F.R. 
§§ 3.8, 3.203(c); Duro v. Derwinski, 2 Vet. App. 530 (1992).  

VA has not received evidence indicating that the service 
department has certified the appellant as having recognized 
Philippine Army or guerrilla service.  It has been held that 
under title 38 of the United States Code and the regulations 
promulgated pursuant thereto, Philippine veterans are not 
eligible for veterans' benefits unless a United States 
service department documents or certifies their service.  If 
the United States service department refuses to verify the 
applicant's claimed service, the applicant's only recourse 
lies within the relevant service department, not the VA.  
Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997). 



ORDER

New and material evidence not having been received to reopen 
the claim for basic eligibility for VA benefits, the appeal 
is denied.  




		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals


 


